 1
 2
 3
 4
 5                                                      JS-6
 6
 7
 8
                        UNITED STATES DISTRICT COURT
 9
                       CENTRAL DISTRICT OF CALIFORNIA
10
11
     DERRICK JESUS ODEN SR.,          ) Case No. CV 17-5639-AG (JPR)
12                                    )
                     Plaintiff,       )
13                                    )          J U D G M E N T
                v.                    )
14                                    )
     STATE OF CALIFORNIA et al.,      )
15                                    )
                      Defendants.     )
16                                    )

17
18       Under the Order Accepting Findings and Recommendations of

19 U.S. Magistrate Judge,
20       IT IS HEREBY ADJUDGED that this action is dismissed with

21 prejudice.
22
23
24 DATED: January 31, 2019
                                  ANDREW J. GUILFORD
25                                U.S. DISTRICT JUDGE

26
27
28
